Case 1:20-cv-00452-PKC Document 52

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRES GUILLERMO, eta, .
Plaintiffs,
-against-
PORT AUTHORITY OF NY and NJ, et al.,
Defendants.
wn eee neeneee x

CASTEL, U.S.D_J.

Filed 02/17/21 Page 1 of 2

20-cv-452 (PKC)

ORDER

Defendants have asserted the law enforcement privilege as to a one-page

document setting out a Tactical Plan for detecting, arresting and escorting from the terminal

persons engaged in the unlawful solicitation of passengers at an airport terminal by an unlicensed

taxi driver. The Court has reviewed the document and finds the defendants’ description in their

publicly-filed letter is accurate:

... Tactical Plan sets out how TLC officers logistically prepare for and
execute solicitation operations. Moreover, the Tactical Plan is confidential
and not publicly available. TLC solicitation operations, in general, involve
the deployment of one or more plain clothes officers acting as “decoys” at
an airport terminal, sometimes posing as civilians. The decoy officers
attempt to surreptitiously observe and identify unlicensed taxi drivers who
are illegally soliciting passengers at the terminal. Similar to a narcotics
“buy and bust” operation, after illegal activity has been identified, the
decoy notifies additional officers to effect an arrest. The Tactical Plan at
issue details procedures officers should take in preparing for a solicitation
operation, including the number of officers typically involved, examples
of how plain clothes officers may pose as civilians, and actions that
officers will or will not take in response to resisting suspects.

(Ltr.of Feb 16, 2021, Doc 50.)

 
Case 1:20-cv-00452-PKC Document 52 Filed 02/17/21 Page 2 of 2

The Court concludes that defendants have demonstrated that the disclosure
of the document would seriously impair the conduct of future investigations. Dinler v.
City of N.Y., 607 F.3d 923, 944 (2d Cir. 2010). It reveals law enforcement techniques
and procedures that, if known, would hamper and impede future undercover operations.
Further, based upon plaintiff's recitation of the facts on which his claim is based. (Ltr of
Feb. 11, 2021; Doc 49), the information in the document is neither important to plaintiffs
case nor is there a compelling need for the information. Id. The need is at most
attenuated. Plaintiff has not overcome the strong presumption against lifting the law

enforcement privilege.

Plaintiffs letter motion (Doc 49) is DENIED.

SO ORDERED,

P. Kevin Caste] .
United States District Judge

Dated: New York, New York
February 17, 2021

 
